Citation Nr: 1218841	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to November 1952.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  In February 2012, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The evidence shows that the Veteran received a "whisper" hearing test upon induction and separation.  The record includes a November 2008 VA hearing test in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner stated that a "whisper" test was a "rudimentary test that is known for being insensitive to high frequency hearing loss such as this Veteran exhibits."  

A December 2008 addendum to the November examination report provides an opinion that it is less likely that the Veteran's hearing loss is a result of conceded  acoustic trauma during service even though the examiner noted that "[W]ithout military entrance and exiting calibrated audiometrics is it (sic) not possible to prove or disprove military noise-induced hearing impairment bilaterally."  The examiner's rationale was that there were non-military noise exposure sources and sources of "ototoxicity which, along with natural aging, can result in the current hearing levels bilaterally."  In other words, the December 2008 examiner states on the one hand that it is "impossible" to determine whether the Veteran had hearing impairment attributable service, but on the other hand that because there is evidence that shows hearing impairment could have been caused by aging, ototoxicity and non-military trauma, it is less likely as not that the Veteran's hearing loss is attributable to his active duty service.

The Board finds that the December 2008 examiner's rationale is internally inconsistent, does not address the evidence of acoustic trauma incurred during service and whether it is at least as likely as not to have caused the Veteran's current bilateral hearing loss.  The examination is also inadequate in view of new evidence received since the examination.  

It is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).

The record now includes the January 2012 statement by Dr. R.G., Au.D., a private provider to the Veteran, who noted that the Veteran's hearing loss "configuration is not uncommon for individuals who have been exposed to damaging noise levels."  The testimony at the hearing indicates that the Veteran has had minimal exposure to noise since his discharge from service.  See hearing transcript at page 11.  In contrast, the Veteran testified that he was exposed to more than minimal noise during service; he testified that he served as a small arms instructor for about one to two hours a day, five days per week, for mainly .45 caliber pistol fire, all without the aid of hearing protection.  See hearing transcript at 4-5.  Moreover, the Veteran's wife testified that she met the Veteran in 1953, shortly after he was discharged from active duty, and that she remembered him having difficulty hearing early on in their marriage.  See hearing transcript at pages 7-8.  The Veteran further testified that "thirty years ago or more" he had to have an amplifier attached to his phone at his place of employment so that he could hear what was being said over the phone.  These lay statements are well within the competence of lay witnesses and provide detail regarding difficulty hearing.

In sum, the claim is being remanded for a new examination by a VA audiologist who should take into consideration the relevant evidence contained in the Veteran's VA claims folder including the testimony of the Veteran regarding the degree, nature and duration of the acoustic trauma he endured during his active duty service; the lay accounts of hearing impairment symptoms and the progressive nature of the hearing loss they observed over time.  The examiner should provide an opinion whether it is at least as likely as not that the Veteran's current hearing loss is related to his active duty service and clearly explain the rationale for any opinion provided.

The Veteran should also be requested to provide or identify any additional treatment medical records pertaining to his hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or identify any records of assessment or treatment for his hearing loss that are not already of record and if he sufficiently identifies any additional records, VA should attempt to obtain those records.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA audiological examination.  The examiner should review the claims folder, indicate in the examination report that this was accomplished, and provide a well-supported opinion whether it is at least as likely as not that the Veteran's current bilateral sensorineural hearing loss is related to his active duty service.  The Veteran should be provided with an opportunity to describe problems with his hearing in service, if any, and thereafter.  

The examiner's attention is directed to the hearing testimony of the Veteran concerning his noise exposure in service and thereafter, his spouse's report of symptoms she observed, and the January 2012 statement of Dr. R.G.

The examiner should provide a complete rationale for any opinion provided that addresses the medical evidence of record and cites to medical literature if appropriate.  

3.  Ensure that the examiner's report and opinion is complete and compliant with this Remand, and complete any other development deemed necessary.  Readjudicate the Veteran's claim and, if the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for reply.  If otherwise in order, return the claims folder to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



